                   Case 20-12461-JTD            Doc 5      Filed 11/17/20        Page 1 of 38




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE


In re:                                                         )        Chapter 11
                                                               )
RTI HOLDING COMPANY, LLC,1                                     )        Case No. Case No. 20-12456 (JTD)
                                                               )
                                    Debtors.                   )        (Jointly Administered)
                                                               )

          GLOBAL NOTES AND STATEMENT OF LIMITATIONS,
METHODOLOGY, AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
  OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

       RTI Holding Company, LLC, and certain of its affiliates, as debtors and debtors in
possession in the above-captioned chapter 11 cases (the “Debtors”), have filed their respective
Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial Affairs (the
“Statements”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors, with the assistance of their legal and financial advisors,
prepared the Schedules and Statements in accordance with section 521 of chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”), Rule 1007 of the Federal Rules of Bankruptcy
Procedure, and Rule 1007-1 of the Local Rules of Bankruptcy Practice and Procedure of the
United States Bankruptcy Court for the District of Delaware.


1
   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

.



DOCS_LA:333526.4
                   Case 20-12461-JTD      Doc 5       Filed 11/17/20   Page 2 of 38




        Shawn Lederman has signed each set of the Schedules and Statements. Mr. Lederman
serves as the Chief Executive Officer of the Debtors. In reviewing and signing the Schedules
and Statements, Mr. Lederman has necessarily relied upon the efforts, statements, and
representations of the Debtors’ other personnel and professionals. Given the scale of the
Debtors’ business and the number of stores covered by the Schedules and Statements, Mr.
Lederman has not (and could not have) personally verified the accuracy of each such statement
and representation, including statements and representations concerning amounts owed to
creditors.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes
to the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the
Schedules and Statements as may be necessary or appropriate.

        The Debtors and their agents, attorneys, and financial advisors do not guarantee or
warrant the accuracy or completeness of the data that is provided herein, and shall not be liable
for any loss or injury arising out of or caused in whole or in part by the acts, errors, or omissions,
whether negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors
or omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly
do not undertake any obligation to update, modify, revise, or re-categorize the information
provided herein, or to notify any third party should the information be updated, modified,
revised, or re-categorized, except as required by applicable law. In no event shall the Debtors or
their officers, employees, agents, or professionals be liable to any third party for any direct,
indirect, incidental, consequential, or special damages (including, but not limited to, damages
arising from the disallowance of a potential claim against the Debtors or damages to business
reputation, lost business, or lost profits), whether foreseeable or not and however caused, even if
the Debtors or their officers, employees, agents, attorneys, or their professionals are advised of
the possibility of such damages.

                          Global Notes and Overview of Methodology

1.      Description of Cases. On October 7, 2020, (the “Petition Date”), each of the Debtors
        filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors
        are operating their businesses and managing their property as debtors in possession
        pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On October 8, 2020, an
        order was entered directing procedural consolidation and joint administration of these
        chapter 11 cases [Docket No. 68]. Notwithstanding the joint administration of the
        Debtors’ cases for procedural purposes, each Debtor has filed its own Schedules and
        Statements. The information provided herein, except as otherwise noted, is reported as of
        the Petition Date.

2.      Global Notes Control. These Global Notes pertain to and comprise an integral part of

                                                  2
DOCS_LA:333526.4
                   Case 20-12461-JTD         Doc 5       Filed 11/17/20   Page 3 of 38




        each of the Debtors’ Schedules and Statements and should be referenced in connection
        with any review thereof. In the event that the Schedules and Statements conflict these
        Global Notes, these Global Notes shall control.

3.      Reservations and Limitations. Reasonable efforts have been made to prepare and file
        complete and accurate Schedules and Statements; however, as noted above, inadvertent
        errors or omissions may exist. The Debtors reserve all rights to amend and supplement
        the Schedules and Statements as may be necessary or appropriate. Nothing contained in
        the Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an
        admission of any kind with respect to these chapter 11 cases, including, but not limited
        to, any rights or claims of the Debtors against any third party or issues involving
        substantive consolidation, equitable subordination, or defenses or causes of action arising
        under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable
        bankruptcy or non-bankruptcy laws to recover assets or avoid transfers. Any specific
        reservation of rights contained elsewhere in the Global Notes does not limit in any
        respect the general reservation of rights contained in this paragraph.

        a.         No Admission. Nothing contained in the Schedules and Statements is intended or
                   should be construed as an admission or stipulation of the validity of any claim
                   against the Debtors, any assertion made therein or herein, or a waiver of the
                   Debtors’ rights to dispute any claim or assert any cause of action or defense
                   against any party.

        b.         Recharacterization. Notwithstanding that the Debtors have made reasonable
                   efforts to correctly characterize, classify, categorize, or designate certain claims,
                   assets, executory contracts, unexpired leases, and other items reported in the
                   Schedules and Statements, the Debtors nonetheless may have improperly
                   characterized, classified, categorized, or designated certain items. The Debtors
                   thus reserve all rights to recharacterize, reclassify, recategorize, or redesignate
                   items reported in the Schedules and Statements at a later time as is necessary and
                   appropriate.

        c.         Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
                   Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
                   “executory” or “unexpired” does not constitute an admission by the Debtors of the
                   legal rights of the claimant or contract counterparty, or a waiver of the Debtors’
                   rights to recharacterize or reclassify such claim or contract.

        d.         Claims Description. Any failure to designate a claim on a given Debtor’s
                   Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
                   constitute an admission by the Debtor that such amount is not “disputed,”
                   “contingent,” or “unliquidated.” The Debtors reserve all rights to dispute, or
                   assert offsets or defenses to, any claim reflected on their respective Schedules and
                   Statements on any grounds, including, without limitation, liability or
                   classification, or to otherwise subsequently designate such claims as “disputed,”
                   “contingent,” or “unliquidated” or object to the extent, validity, enforceability,


                                                     3
DOCS_LA:333526.4
                   Case 20-12461-JTD         Doc 5       Filed 11/17/20   Page 4 of 38




                   priority, or avoidability of any claim. Moreover, listing a claim does not
                   constitute an admission of liability by the Debtor against which the claim is listed
                   or by any of the Debtors. The Debtors reserve all rights to amend their Schedules
                   and Statements as necessary and appropriate, including, but not limited to, with
                   respect to claim description and designation.

        e.         Estimates and Assumptions. The preparation of the Schedules and Statements
                   required the Debtors to make reasonable estimates and assumptions with respect
                   to the reported amounts of assets and liabilities, the amount of contingent assets
                   and contingent liabilities on the date of the Schedules and Statements, and the
                   reported amounts of revenues and expenses during the applicable reporting
                   periods. Actual results could differ from such estimates.

        f.         Intellectual Property Rights. Exclusion of certain intellectual property should
                   not be construed to be an admission that such intellectual property rights have
                   been abandoned, have been terminated or otherwise expired by their terms, or
                   have been assigned or otherwise transferred pursuant to a sale, acquisition, or
                   other transaction. Conversely, inclusion of certain intellectual property should not
                   be construed to be an admission that such intellectual property rights have not
                   been abandoned, have not been terminated or otherwise expired by their terms, or
                   have not been assigned or otherwise transferred pursuant to a sale, acquisition, or
                   other transaction.

        g.         Insiders. The listing of a party as an insider for purposes of the Schedules and
                   Statements is not intended to be, nor should it be, construed an admission of any
                   fact, right, claim, or defense, and all such rights, claims, and defenses are hereby
                   expressly reserved. Information regarding the individuals listed as insiders in the
                   Schedules and Statements has been included for informational purposes only and
                   such information may not be used for the purposes of determining control of the
                   Debtors, the extent to which any individual exercised management responsibilities
                   or functions, corporate decision-making authority over the Debtors, or whether
                   such individual could successfully argue that he or she is not an insider under
                   applicable law, including the Bankruptcy Code and federal securities laws, or
                   with respect to any theories of liability or any other purpose.

                   In the circumstance where the Schedules and Statements require information
                   regarding “insiders”, the Debtors have included information with respect to the
                   individuals who the Debtors believe are included in the definition of “insider” set
                   forth in section 101(31) of the Bankruptcy Code during the relevant time periods.

4.      Methodology.

        a.         Basis of Presentation. The Schedules and Statements do not purport to represent
                   financial statements prepared in accordance with Generally Accepted Accounting
                   Principles in the United States (“GAAP”), nor are they intended to be fully
                   reconciled to the financial statements of each Debtor. The Schedules and


                                                     4
DOCS_LA:333526.4
                   Case 20-12461-JTD        Doc 5       Filed 11/17/20   Page 5 of 38




                   Statements contain unaudited information that is subject to further review and
                   potential adjustment. The Schedules and Statements reflect the Debtors’
                   reasonable efforts to report the assets and liabilities of each Debtor on an
                   unconsolidated basis except as noted on the applicable Schedules/Statements or
                   herein.

        b.         Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
                   may properly be disclosed in response to multiple parts of the Statements and
                   Schedules. To the extent these disclosures would be duplicative, the Debtors have
                   determined to only list such assets, liabilities and prepetition payments once.

        c.         Net Book Value. In certain instances, current market valuations for individual
                   items of property and other assets are neither maintained by, nor readily available
                   to, the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules
                   and Statements reflect estimates of net book values as of the Petition Date.
                   Market values may vary, at some times materially, from net book values. It
                   would be prohibitively expensive, unduly burdensome, and an inefficient use of
                   estate assets for the Debtors to obtain the current market values of all their
                   property. Accordingly, the Debtors have indicated in the Schedules and
                   Statements that the values of certain assets and liabilities are undetermined.
                   Amounts ultimately realized may vary materially from net book value (or
                   whatever value was ascribed). Accordingly, the Debtors reserve all rights to
                   amend, supplement or adjust the asset values set forth herein. Also, assets that
                   have been fully depreciated or that were expensed for accounting purposes either
                   do not appear in these Schedules and Statements or are listed with a zero-dollar
                   value, as such assets have no net book value.

        d.         Property and Equipment. Unless otherwise indicated, owned property and
                   equipment are valued at net book value. The Debtors may lease furniture,
                   fixtures, and equipment from certain third-party lessors. To the extent possible,
                   any such leases are listed in the Schedules and Statements. Nothing in the
                   Schedules and Statements is, or should be construed as, an admission as to the
                   determination of the legal status of any lease (including whether any lease is a
                   true lease or a financing arrangement), and the Debtors reserve all rights with
                   respect thereto.

        e.         Consolidated Accounts Payable and Disbursements System. The Debtors use
                   a cash management system to collect funds from their operations and to pay
                   operating and administrative expenses (the “Cash Management System”). The
                   Cash Management System allows the Debtors to collect and transfer efficiently
                   the cash generated by their business and pay their financial obligations. The Cash
                   Management System has been in place for more than 10 years and is similar to
                   those utilized by other corporate enterprises to collect, concentrate and disburse
                   funds generated by numerous operating entities in a cost-effective and orderly
                   manner. The Cash Management System is carefully managed through oversight
                   procedures implemented by the Debtors’ financial and accounting personnel.


                                                    5
DOCS_LA:333526.4
                   Case 20-12461-JTD         Doc 5       Filed 11/17/20   Page 6 of 38




                   The Cash Management System generally consists of a series of “zero-balance”
                   accounts that sweep, each business day, into a main concentration account
                   maintained by debtor Ruby Tuesday Inc. at Regions Financial Corporation.

        f.         Allocation of Liabilities. The Debtors allocated liabilities between the
                   prepetition and postpetition periods based on the information and research
                   conducted in connection with the preparation of the Schedules and Statements.
                   As additional information becomes available and further research is conducted,
                   the allocation of liabilities between the prepetition and postpetition periods may
                   change.

        g.         Undetermined Amounts. The description of an amount as “unknown” is not
                   intended to reflect upon the materiality of such amount.

        h.         Unliquidated Amounts. Amounts that could not be fairly quantified by the
                   Debtors are scheduled as “unliquidated” or “unknown.”

        i.         Totals. All totals that are included in the Schedules and Statements represent
                   totals of all known amounts. To the extent there are unknown or undetermined
                   amounts, the actual total may be different than the listed total.

        j.         Paid Claims. The Debtors have authority to pay certain outstanding prepetition
                   payables pursuant to court order; as such, outstanding liabilities may have been
                   reduced by any court-approved postpetition payments made on account of
                   prepetition payables. Notwithstanding the Interim Order (I) Authorizing Debtors
                   to Pay Certain Prepetition Claims (A) Arising Under the Perishable Agricultural
                   Commodities Act, (B) To Critical Vendors and Service Providers, and (C) Arising
                   Under Section 503(B)(9) of the Bankruptcy Code; (II) Authorizing Banks to
                   Honor and Process Related Checks and Electronic Transfers; and (III) Granting
                   Related Relief [Docket No. 90] (the “Interim Critical Vendors/503(b)(9)/PACA
                   Order”), the amount due to the Debtors’ prepetition vendors may be scheduled at
                   the amount outstanding as of the Petition Date, regardless of whether such claims
                   have been settled and paid postpetition pursuant to the Interim Critical
                   Vendors/503(b)(9)/PACA Order. To the extent the Debtors later pay any amount
                   of the claims listed in the Schedules and Statements pursuant to any orders
                   entered by the Bankruptcy Court, the Debtors reserve all rights to amend or
                   supplement the Schedules and Statements or to take other action as is necessary
                   and appropriate to avoid overpayment or duplicate payments for liabilities.
                   Nothing contained herein should be deemed to alter the rights of any party in
                   interest to contest a payment made pursuant to an order of the Bankruptcy Court
                   where such order preserves the right to contest.

        k.         Intercompany Claims. Receivables and payables among the Debtors and among
                   the Debtors and their non-Debtor affiliates are reported on Schedule A/B and
                   Schedule E/F, respectively, per the Debtors’ books and records. The listing of
                   any amounts with respect to such receivables and payables is not, and should not


                                                     6
DOCS_LA:333526.4
                   Case 20-12461-JTD        Doc 5       Filed 11/17/20   Page 7 of 38




                   be construed as, an admission of the characterization of such balances as debt,
                   equity, or otherwise.

        l.         Guarantees and Other Secondary Liability Claims. The Debtors have
                   exercised reasonable efforts to locate and identify guarantees in their executory
                   contracts, unexpired leases, secured financings, and other such agreements.
                   Where guarantees have been identified, they have been included in the relevant
                   Schedules G with respect to leases and Schedule H with respect to credit
                   agreements for the affected Debtor or Debtors. The Debtors may have
                   inadvertently omitted guarantees embedded in their contractual agreements and
                   may identify additional guarantees as they continue their review of their books
                   and records and contractual agreements. The Debtors reserve their rights to
                   amend the Schedules and Statements if additional guarantees are identified.

        m.         Excluded Assets and Liabilities. The Debtors have excluded the following
                   categories of assets and liabilities from the Schedules and Statements: certain
                   deferred charges, accounts, or reserves recorded only for purposes of complying
                   with the requirements of GAAP; deferred revenue accounts; and certain accrued
                   liabilities including, but not limited to, employee benefits. Other immaterial
                   assets and liabilities may also have been excluded.

        n.         Liens. The inventories, property and equipment listed in the Schedules and
                   Statements are presented without consideration of any liens.

        o.         Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

        p.         Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
                   course of business. Such setoffs and nettings may occur due to a variety of
                   transactions or disputes including, but not limited to, intercompany transactions,
                   counterparty settlements, pricing discrepancies, rebates, returns, warranties,
                   refunds, and negotiations and/or disputes between Debtors and their customers
                   and/or suppliers. These normal, ordinary course setoffs and nettings are common
                   to the restaurant industry. Due to the voluminous nature of setoffs and nettings, it
                   would be unduly burdensome and costly for the Debtors to list each such
                   transaction. Therefore, although such setoffs and other similar rights may have
                   been accounted for when scheduling certain amounts, these ordinary course
                   setoffs are not independently accounted for, and as such, are or may be excluded
                   from the Debtors’ Schedules and Statements. In addition, some amounts listed in
                   the Schedules and Statements may have been affected by setoffs or nettings by
                   third parties of which the Debtors are not yet aware. The Debtors reserve all
                   rights to challenge any setoff and/or recoupment rights that may be asserted.

5.      Specific Schedules Disclosures.

        a.         Schedule A/B, Parts 1 and 2 - Cash and Cash Equivalents; Deposits and
                   Prepayments. Details with respect to the Debtors’ cash management system and


                                                    7
DOCS_LA:333526.4
                   Case 20-12461-JTD        Doc 5       Filed 11/17/20   Page 8 of 38




                   bank accounts are provided in the Motion of Debtors for Order under Sections
                   105, 345, 363, 364, 503, 1107 and 1108 of the Bankruptcy Code Authorizing (I)
                   Maintenance of Existing Bank Accounts; (II) Continuance of Existing Cash
                   Management System, Bank Accounts, Checks and Related Forms; (III) Continued
                   Performance of Intercompany Transactions; (IV) Limited Waiver of Section
                   345(B) Deposit and Investment Requirements and (V) Granting Related Relief
                   [Docket No. 11] (the “Cash Management Motion”) and any orders of the
                   Bankruptcy Court granting the Cash Management Motion. As described therein,
                   the Debtors utilize a centralized cash management system.

                   Additionally, the Bankruptcy Court, pursuant to the Interim Order (A) Approving
                   the Debtors’ Proposed Adequate Assurance of Payment for Future Utility
                   Services, (B) Prohibiting Utility Companies from Altering, Refusing, or
                   Discontinuing Services, (C) Approving the Debtors’ Proposed Procedures for
                   Resolving Adequate Assurance Requests, and (D) Granting Related Relief
                   [Docket No. 98], has authorized the debtors to provide adequate assurance of
                   payment for future utility services. Such deposits are not listed on Schedule A/B,
                   Part 2, which has been prepared as of the Petition Date.

        b.         Schedule A/B, Part 4 - Investments; Non-Publicly Traded Stock and Interests
                   in Incorporated and Unincorporated Businesses, including any Interest in an
                   LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries have
                   been listed in Schedule A/B, Part 4, as undetermined amounts on account of the
                   fact that the fair market value of such ownership is dependent on numerous
                   variables and factors, and may differ significantly from their net book value.

        c.         Schedule A/B, Part 7 - Office Furniture, Fixtures, and Equipment; and
                   Collectibles. Dollar amounts are presented net of accumulated depreciation and
                   other adjustments.

        d.         Schedule A/B, Part 11 - All Other Assets. Dollar amounts are presented net of
                   impairments and other adjustments.

                   Other Contingent and Unliquidated Claims or Causes of Action of Every
                   Nature, including Counterclaims of the Debtor and Rights to Setoff Claims. In
                   the ordinary course of their businesses, the Debtors may have accrued, or may
                   subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, or
                   refunds with their customers and suppliers. Additionally, certain of the Debtors
                   may be party to pending litigation in which the Debtors have asserted, or may
                   assert, claims as a plaintiff or counter-claims and/or cross-claims as a defendant.
                   Because certain of these claims are unknown to the Debtors and not quantifiable
                   as of the Petition Date, they may not be listed on Schedule A/B, Part 11.

        e.         Schedule D - Creditors Who Have Claims Secured by Property. Except as
                   otherwise agreed pursuant to the Interim Order (I) Authorizing Postpetition
                   Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and


                                                    8
DOCS_LA:333526.4
                   Case 20-12461-JTD         Doc 5        Filed 11/17/20   Page 9 of 38




                   Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
                   Protection, (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and
                   (VII) Granting Related Relief [Docket No. 103] (the “Interim DIP Order”), or
                   other stipulation or order entered by the Bankruptcy Court, the Debtors reserve
                   their rights to dispute or challenge the validity, perfection, or immunity from
                   avoidance of any lien purported to be granted or perfected in any specific asset to
                   a secured creditor listed on Schedule D. Moreover, although the Debtors have
                   scheduled claims of various creditors as secured claims, the Debtors reserve all
                   rights to dispute or challenge the secured nature of any such creditor's claim or the
                   characterization of the structure of any such transaction or any document or
                   instrument related to such creditor's claim.

                   The descriptions provided in Schedule D are intended only to be a summary.
                   Reference to the applicable agreements and other related relevant documents is
                   necessary for a complete description of the collateral and the nature, extent, and
                   priority of any liens. In certain instances, a Debtor may be a co-obligor, co-
                   mortgagor, or guarantor with respect to scheduled claims of other Debtors, and no
                   claim set forth on Schedule D of any Debtor is intended to acknowledge claims of
                   creditors that are otherwise satisfied or discharged by other entities.

                   The Debtors have not included on Schedule D parties that may believe their
                   claims are secured through setoff rights or inchoate statutory lien rights.
                   Although there are multiple parties that hold a portion of the debt included in the
                   secured facilities, only the administrative agents have been listed for purposes of
                   Schedule D.

                   Goldman Sachs Specialty Lending Group, L.P. (“GSS”) has filed UCC financing
                   statements against substantially all of the assets of all fifty-one (51) Debtors.
                   While the Debtors have listed the full amount of the GSS claims on each Schedule
                   D (total of $42.7M), this claim amount is to be allocated across all fifty-one (51)
                   Debtors.

        f.         Schedule E/F - Creditors Who Have Unsecured Claims.

                   Part 1 - Creditors with Priority Unsecured Claims. Pursuant to the Order
                   Authorizing the Payment of Prepetition Sales, Use and Franchise Taxes and
                   Similar Taxes and Fees [Docket No. 92] (the “Taxes Order”), the Debtors have
                   been granted the authority to pay, in their discretion, certain tax liabilities that
                   accrued prepetition.

                   Furthermore, pursuant to the Final Order Authorizing the Debtors to (I) Pay
                   and/or Honor Prepetition Wages, Salaries, Commissions, Incentive Payments,
                   Employee Benefits, and Other Compensation and Pay Temporary and Contract
                   Workers; (II) Remit Withholding Obligations and Deductions; (III) Maintain
                   Employee Compensation and Benefits Programs and Pay Related Administrative
                   Obligations; and (IV) Have Applicable Banks and Other Financial Institutions


                                                      9
DOCS_LA:333526.4
                   Case 20-12461-JTD         Doc 5    Filed 11/17/20      Page 10 of 38




                   Receive, Process, Honor, and Pay Certain Checks Presented for Payment and
                   Honor Certain Fund Transfer Requests [Docket No. 279], the Debtors received
                   final authority to pay certain prepetition obligations, including to pay employee
                   wages and other employee benefits, in the ordinary course of business.

                   The listing of a claim on Schedule E/F, Part 1, does not constitute an admission
                   by the Debtors that such claim or any portion thereof is entitled to priority status.

                   Part 2 - Creditors with Nonpriority Unsecured Claims. The liabilities identified
                   in Schedule E/F, Part 2, are derived from the Debtors’ books and records. The
                   Debtors made a reasonable attempt to set forth their unsecured obligations,
                   although the actual amount of claims against the Debtors may vary from those
                   liabilities represented on Schedule E/F, Part 2. The listed liabilities may not
                   reflect the correct amount of any unsecured creditor's allowed claims or the
                   correct amount of all unsecured claims.

                   Schedule E/F, Part 2 reflects liabilities based on the Debtors’ consolidated books
                   and records. All of the known Schedule E/F, Part 2 liabilities as of the Petition
                   Date are listed on Schedule E/F, Part 2 of Ruby Tuesday, Inc. because that is the
                   entity that pays such obligations. However, the legal obligation to pay such debt
                   may reside at other Debtors. The listing of such liabilities on Schedule E/F, Part 2
                   of Ruby Tuesday, Inc. should not be construed as an admission that such
                   obligations are liabilities of Ruby Tuesday, Inc.

                   Schedule E/F, Part 2, contains information regarding threatened or pending
                   litigation involving the Debtors. The amounts for these potential claims are listed
                   as “unknown” and are marked as contingent, unliquidated, and disputed in the
                   Schedules and Statements.

                   Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
                   to executory contracts and unexpired leases. Such prepetition amounts, however,
                   may be paid in connection with the assumption or assumption and assignment of
                   an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
                   not include claims that may arise in connection with the rejection of any
                   executory contracts or unexpired leases; provided, however, that claims relating to
                   leases of nonresidential real property were calculated as follows: (a) with respect
                   to claims related to locations that were open as of the Petition Date, the claim
                   amounts indicated are the Debtors’ calculation of unpaid rent as of that date and
                   are notated “RENT PAYABLE”; (b) with respect to claims related to locations
                   that were closed as of the Petition Date, (i) claims relating to locations that are the
                   subject of master leases consist of the Debtors’ calculation of unpaid rent as of the
                   Petition Date and are notated “PRE-PETITION RENT (FOR CLOSED
                   STORES)”; and (ii) claims relating to locations that are the subject of individual
                   leases consist of the Debtors’ calculation of the lessor’s potential claim up to the
                   ‘cap’ described in section 502(b)(6) of the Bankruptcy Code and are notated
                   “POTENTIAL CONTRACT REJECTION CLAIM.”


                                                     10
DOCS_LA:333526.4
                   Case 20-12461-JTD        Doc 5    Filed 11/17/20     Page 11 of 38




                   As of the time of filing of the Schedules and Statements, the Debtors had not
                   received all invoices for payables, expenses, and other liabilities that may have
                   accrued prior to the Petition Date. Accordingly, the information contained in
                   Schedules D and E/F may be incomplete. The Debtors reserve their rights to
                   amend Schedules D and E/F if and as they receive such invoices.

        g.         Schedule G - Executory Contracts and Unexpired Leases. While reasonable
                   efforts have been made to ensure the accuracy of Schedule G, inadvertent errors
                   or omissions may have occurred.

                   Listing a contract or agreement on Schedule G does not constitute an admission
                   that such contract or agreement is an executory contract or unexpired lease or that
                   such contract or agreement was in effect on the Petition Date or is valid or
                   enforceable. The Debtors hereby reserve all of their rights to dispute the validity,
                   status, or enforceability of any contracts, agreements, or leases set forth in
                   Schedule G and to amend or supplement such Schedule as necessary. Certain of
                   the leases and contracts listed on Schedule G may contain renewal options,
                   guarantees of payment, indemnifications, options to purchase, rights of first
                   refusal and other miscellaneous rights. Such rights, powers, duties and
                   obligations are not set forth separately on Schedule G. In addition, the Debtors
                   may have entered into various other types of agreements in the ordinary course of
                   their business, such as supplemental agreements, amendments, and letter
                   agreement, which documents may not be set forth in Schedule G.

                   Certain of the agreements listed on Schedule G may have expired or terminated
                   pursuant to their terms, but are listed on Schedule G in an abundance of caution.

                   The Debtors reserve all rights to dispute or challenge the characterization of any
                   transaction or any document or instrument related to a creditor’s claim.

                   In some cases, the same supplier or provider may appear multiple times in
                   Schedule G. Multiple listings, if any, reflect distinct agreements between the
                   applicable Debtor and such supplier or provider.

                   The listing of any contract on Schedule G does not constitute an admission by the
                   Debtors as to the validity of any such contract. The Debtors reserve the right to
                   dispute the effectiveness of any such contract listed on Schedule G or to amend
                   Schedule G at any time to remove any contract.

                   Omission of a contract or agreement from Schedule G does not constitute an
                   admission that such omitted contract or agreement is not an executory contract or
                   unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
                   any such omitted contracts or agreements are not impaired by the omission.

6.      Specific Statements Disclosures.


                                                    11
DOCS_LA:333526.4
                   Case 20-12461-JTD        Doc 5    Filed 11/17/20     Page 12 of 38




        a.         Statements, Part 2, Questions 3 and 4 - Payments to Certain Creditors. Prior
                   to the Petition Date, the Debtors maintained a centralized cash management
                   system. Consequently, all payments to creditors and insiders listed in response to
                   Questions 3 and 4 on each of the Debtors’ Statements reflect payments made on a
                   consolidated basis pursuant to the Debtors’ cash management system described in
                   the Cash Management Motion and are listed on the Statements of Ruby Tuesday,
                   Inc.

        b.         Statements, Part 2, Question 6 - Setoffs. For a discussion of setoffs and
                   nettings incurred by the Debtors, refer to paragraph 4(p) of these Global Notes.

        c.         Statements, Part 6, Question 11 - Payments Related to Bankruptcy. Question
                   11 on all Statements reflects payments to professionals made on a consolidated
                   basis from Ruby Tuesday, Inc. The Debtors believe that it would be an inefficient
                   use of the assets of the Debtors’ estates for the Debtors to allocate these payments
                   on a Debtor-by-Debtor basis.

        d.         Statements, Part 13, Question 27 - Inventories. The Debtors take inventory of
                   product at their various store locations on a regular basis. In an effort to reduce
                   the amount of disclosures that would be otherwise applicable disclosures that
                   could name numerous store-level managers, the Debtors have only listed the
                   person who has had possession of the inventory records in response to Statements,
                   Part 13, Question 27. Additionally, because the Debtors’ typical practice is to
                   value existing inventory at their warehouses on a daily cycle count basis, the
                   value for purposes of Statements, Part 13, Question 27 is listed as of the date
                   indicated and not necessarily when an inventory was conducted.


        e. Statements, Part 2, Question 4 and Part 13, Question 30 - Payments,
           Distributions, or Withdrawals Credited or Given to Insiders. Distributions by the
           Debtors to their directors and officers are listed on the attachment to Questions 4 and
           30 at Ruby Tuesday, Inc. Certain of the Debtors’ directors and executive officers
           received distributions net of tax withholdings in the year preceding the Petition Date.
           The amounts listed under Questions 4 and 30 reflect the gross amounts paid to such
           directors and executive officers, rather than the net amounts after deducting for tax
           withholdings.




                                                    12
DOCS_LA:333526.4
                                            Case 20-12461-JTD                                   Doc 5             Filed 11/17/20                        Page 13 of 38
  Fill in this information to identify the case:

 Debtor        RTBD, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number           20-12461
  (if known)
                                                                                                                                                                         ¨ Check if this is an
                                                                                                                                                                            amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                 04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a. Real property:
                                                                                                                                                                        NOT APPLICABLE
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         .

     1b. Total personal property:
                                                                                                                                                                                  $10.28
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         .

     1c. Total of all property:
                                                                                                                                                                                  $10.28
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
         .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                          $37,912,018.87
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                        NOT APPLICABLE
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
            .

        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +     NOT APPLICABLE




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                          $37,912,018.87
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                               Page 1 of 1
                                    Case 20-12461-JTD               Doc 5        Filed 11/17/20          Page 14 of 38
  Fill in this information to identify the case:

 Debtor        RTBD, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number         20-12461
  (if known)
                                                                                                                                    ¨ Check if this is an
                                                                                                                                       amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                 04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
 the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
 additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                                    debtor’s interest

 2.    CASH ON HAND
       NONE

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                   Type of account             Last 4 digits of account number
       3.1.        WELLS FARGO                                        INACTIVE ACCOUNT #12        0221                                             $10.28

 4.    OTHER CASH EQUIVALENTS
       NONE

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                                $10.28
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       þ       No. Go to Part 3.
       ¨       Yes. Fill in the information below.


                                                                                                                                    Current value of
                                                                                                                                    debtor’s interest

 7.    DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
       DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT

 8.    PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
       INSURANCE, TAXES, AND RENT
       DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT


Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                       Page 1 of 16
 Debtor       RTBD, LLC          Case 20-12461-JTD              Doc 5       Filed 11/17/20           Page20-12461
                                                                                   Case number (if known)  15 of 38
              (Name)


 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                       NOT APPLICABLE


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      þ     No. Go to Part 4.
      ¨     Yes. Fill in the information below.


                                                                                                                           Current value of
                                                                                                                           debtor’s interest

 11. ACCOUNTS RECEIVABLE

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                  NOT APPLICABLE


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      ¨     No. Go to Part 5.
      þ     Yes. Fill in the information below.


                                                                                                   Valuation method used   Current value of
                                                                                                   for current value       debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:
      NONE

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE
      Name of entity                                                              % of ownership
      15.1.       RT FINANCE, LLC                                               100%                                           UNDETERMINED
      15.2.       RT FRANCHISE ACQUISITION, LLC                                 100%                                           UNDETERMINED
      15.3.       RT KENTUCKY RESTAURANT HOLDINGS, LLC                          100%                                           UNDETERMINED
      15.4.       RT MINNEAPOLIS HOLDINGS, LLC                                  100%                                           UNDETERMINED
      15.5.       RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC                     100%                                           UNDETERMINED
      15.6.       RT OMAHA HOLDINGS, LLC                                        100%                                           UNDETERMINED
      15.7.       RTTA, LP                                                      1%                                             UNDETERMINED

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:
      NONE

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                            UNKNOWN


 Part 5:      INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      þ     No. Go to Part 6.
      ¨     Yes. Fill in the information below.



          General description                         Date of the last     Net book value of       Valuation method used   Current value of
                                                      physical inventory   debtor's interest       for current value       debtor’s interest
                                                                           (Where available)

 19. RAW MATERIALS




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 2 of 16
 Debtor      RTBD, LLC           Case 20-12461-JTD              Doc 5       Filed 11/17/20           Page20-12461
                                                                                   Case number (if known)  16 of 38
             (Name)



          General description                         Date of the last     Net book value of     Valuation method used   Current value of
                                                      physical inventory   debtor's interest     for current value       debtor’s interest
                                                                           (Where available)

 20. WORK IN PROGRESS

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE

 22. OTHER INVENTORY OR SUPPLIES

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                    NOT APPLICABLE

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                    Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:     FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                              Net book value of     Valuation method used   Current value of
                                                                           debtor's interest     for current value       debtor’s interest
                                                                           (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES) (OTHER
     THAN TITLED MOTOR VEHICLES)

 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                    NOT APPLICABLE

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 3 of 16
 Debtor      RTBD, LLC           Case 20-12461-JTD                 Doc 5      Filed 11/17/20           Page20-12461
                                                                                     Case number (if known)  17 of 38
             (Name)


 Part 7:     OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      þ     No. Go to Part 8.
      ¨     Yes. Fill in the information below.



          General description                                                 Net book value of   Valuation method used   Current value of
                                                                              debtor's interest   for current value       debtor’s interest
                                                                              (Where available)

 39. OFFICE FURNITURE

 40. OFFICE FIXTURES

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND CRYSTAL;
     STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                    NOT APPLICABLE


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     þ No
     ¨ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:     MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      þ     No. Go to Part 9.
      ¨     Yes. Fill in the information below.


          General description                                                 Net book value of   Valuation method used   Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   for current value       debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS

 49. AIRCRAFT AND ACCESSORIES

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)

 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                    NOT APPLICABLE


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     þ No
     ¨ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                 Page 4 of 16
 Debtor       RTBD, LLC          Case 20-12461-JTD                Doc 5      Filed 11/17/20           Page20-12461
                                                                                    Case number (if known)  18 of 38
              (Name)


 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      þ     No. Go to Part 10.
      ¨     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent   Net book value of     Valuation method used   Current value of
          Include street address or other description   of debtor’s         debtor's interest     for current value       debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in         (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available


 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                  NOT APPLICABLE
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      ¨     No. Go to Part 11.
      þ     Yes. Fill in the information below.



          General description                                               Net book value of     Valuation method used   Current value of
                                                                            debtor's interest     for current value       debtor’s interest
                                                                            (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.1.  REGISTERED TRADEMARK RUBY TUESDAY,                                                                               UNDETERMINED
             REGISTRATION #: 2548665 [ARGENTINA] REG. DTD
             12/12/12
      60.2.  REGISTERED TRADEMARK RUBY TUESDAY,                                                                               UNDETERMINED
             REGISTRATION #: 2548665 [ARGENTINA] REG. DTD
             12/21/12
      60.3.  REGISTERED TRADEMARK RUBY TUESDAY,                                                                               UNDETERMINED
             REGISTRATION #: 19081 [ARUBA] REG. DTD 6/9/98
      60.4.  REGISTERED TRADEMARK RUBY TUESDAY,                                                                               UNDETERMINED
             REGISTRATION #: S2610 [BAHRAIN] REG. DTD 8/12/00
      60.5.  REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                                     UNDETERMINED
             REGISTRATION #: 47674 [BAHRAIN] REG. DTD 4/8/10
      60.6.  PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                                      UNDETERMINED
             #: 063802016 [BOLIVIA]
      60.7.  REGISTERED TRADEMARK RUBY TUESDAY,                                                                               UNDETERMINED
             REGISTRATION #: 76972C76222A [BOLIVIA] REG. DTD
             2/22/00
      60.8.  PENDING TRADEMARK RUBYTUESDAY (STYLIZED IN                                                                       UNDETERMINED
             RED AND BLACK), APPLICATION #: 063792016 [BOLIVIA]
      60.9.  REGISTERED TRADEMARK RUBY TUESDAY (&                                                                             UNDETERMINED
             DESIGN), REGISTRATION #: 901876860 [BRAZIL] REG.
             DTD 5/6/12
      60.10. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                                       UNDETERMINED
             IN RED AND BLACK), REGISTRATION #: 901876860
             [BRAZIL] REG. DTD 6/5/12
      60.11. REGISTERED TRADEMARK RUBYTUESDAY SIMPLE                                                                          UNDETERMINED
             FRESH AMERICAN, REGISTRATION #: 901876798
             [BRAZIL] REG. DTD 6/5/12
      60.12. REGISTERED TRADEMARK RUBYTUESDAY SIMPLE                                                                          UNDETERMINED
             FRESH AMERICAN DINING, REGISTRATION #:
             901876798 [BRAZIL] REG. DTD 5/6/12
      60.13. PENDING TRADEMARK RESTAURANT (TRADE DRESS),                                                                      UNDETERMINED
             APPLICATION #: 1,919,177 [CANADA]

Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 5 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  19 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.14. PUBLISHED TRADEMARK RUBY TUESDAY,                                                                      UNDETERMINED
             APPLICATION #: 1,884,483 [CANADA]
      60.15. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: TMA568893 [CANADA] REG. DTD
             10/16/02
      60.16. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 639182 [CANADA] REG. DTD 5/5/05
      60.17. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: TMA639329 [CANADA]
             REG. DTD 5/9/05
      60.18. REGISTERED TRADEMARK THE AMERICAN CAFE,                                                                UNDETERMINED
             REGISTRATION #: TMA324295 [CANADA] REG. DTD
             3/6/87
      60.19. REGISTERED TRADEMARK THE AMERICAN CAFE,                                                                UNDETERMINED
             REGISTRATION #: 324295 [CANADA] REG. DTD 3/6/87
      60.20. REGISTERED TRADEMARK RESTAURANT (TRADE                                                                 UNDETERMINED
             DRESS), REGISTRATION #: 1293670 [CHILE] REG. DTD
             3/21/19
      60.21. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 841866 [CHILE] REG. DTD 8/28/98
      60.22. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 1281854 [CHILE] REG. DTD 9/12/18
      60.23. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 877338 [CHILE] REG. DTD 3/1/10
      60.24. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 867619 [CHILE] REG.
             DTD 11/23/09
      60.25. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 983411 [CHINA] REG. DTD 4/14/97
      60.26. REGISTERED TRADEMARK RUBY TUESDAY IN                                                                   UNDETERMINED
             CHINESE CHARACTERS, REGISTRATION #: 12146221
             [CHINA] REG. DTD 7/28/14
      60.27. REGISTERED TRADEMARK RUBY TUESDAY IN                                                                   UNDETERMINED
             CHINESE CHARACTERS, REGISTRATION #: 12146222
             [CHINA] REG. DTD 7/28/14
      60.28. REGISTERED TRADEMARK RUBY TUESDAY'S SMART                                                              UNDETERMINED
             EATING, REGISTRATION #: 2906632 [CHINA] REG. DTD
             11/30/04
      60.29. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                             UNDETERMINED
             IN RED AND BLACK), REGISTRATION #: 8837807 [CHINA]
             REG. DTD 12/28/11
      60.30. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 440814 [COLOMBIA] REG. DTD
             2/21/12
      60.31. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 447648 [COLOMBIA] REG. DTD
             4/18/12
      60.32. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 440815 [COLOMBIA] REG. DTD
             2/21/12
      60.33. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                             UNDETERMINED
             IN RED AND BLACK), REGISTRATION #: 440816
             [COLOMBIA] REG. DTD 2/21/12
      60.34. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 215341 [COSTA RICA] REG. DTD
             1/13/12
      60.35. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 215623 [COSTA RICA] REG. DTD
             1/16/12
      60.36. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 215158 [COSTA RICA] REG. DTD
             1/13/12
      60.37. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                             UNDETERMINED
             IN RED AND BLACK), REGISTRATION #: 215038 [COSTA
             RICA] REG. DTD 1/12/12
      60.38. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 128115 [CUBA] REG. DTD 12/23/07
      60.39. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 64926 [CYPRUS] REG. DTD 12/30/02



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                                Page 6 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  20 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.40. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 64927 [CYPRUS] REG. DTD 12/30/02
      60.41. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 64928 [CYPRUS] REG. DTD 12/30/02
      60.42. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 48473 [CYPRUS] REG. DTD 9/3/02
      60.43. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 220136 [CZECH REPUBLIC] REG. DTD
             9/24/99
      60.44. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 89848 [DOMINICAN REPUBLIC] REG.
             DTD 3/15/98
      60.45. PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                            UNDETERMINED
             #: 241635 [EGYPT]
      60.46. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 198658 [EGYPT] REG. DTD 3/3/17
      60.47. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 111628 [EGYPT] REG. DTD 3/13/99
      60.48. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 198658 [EGYPT] REG. DTD 3/25/07
      60.49. REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                           UNDETERMINED
             REGISTRATION #: 183256 [EGYPT] REG. DTD 8/2/10
      60.50. REGISTERED TRADEMARK RESTAURANT (TRADE                                                                 UNDETERMINED
             DRESS), REGISTRATION #: 214BOOK347 [EL
             SALVADOR] REG. DTD 2/22/19
      60.51. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 158BOOK332 [EL SALVADOR] REG.
             DTD 6/21/18
      60.52. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 146BOOK185 [EL SALVADOR] REG.
             DTD 3/26/12
      60.53. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 205BOOK186 [EL SALVADOR] REG.
             DTD 4/24/12
      60.54. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 168BOOK187 [EL SALVADOR] REG.
             DTD 5/14/12
      60.55. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                             UNDETERMINED
             IN RED AND BLACK), REGISTRATION #: 239BOOK186
             [EL SALVADOR] REG. DTD 4/25/12
      60.56. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 004883948 [EUROPEAN UNION] REG.
             DTD 3/5/07
      60.57. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 017849118 [EUROPEAN UNION] REG.
             DTD 6/30/18
      60.58. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 99824414 [FRANCE] REG. DTD
             4/28/00
      60.59. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 39831972 [GERMANY]
             REG. DTD 9/21/98
      60.60. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 148419 [GREECE] REG. DTD 7/19/04
      60.61. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 135266 [GREECE] REG. DTD 11/17/99
      60.62. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 148418 [GREECE] REG.
             DTD 2/19/04
      60.63. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 8615 [GUATEMALA] REG. DTD 1/20/98
      60.64. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 26024 [HONDURAS] REG. DTD
             12/17/18
      60.65. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 26033 [HONDURAS] REG. DTD
             12/17/18
      60.66. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 77379 [HONDURAS] REG. DTD 6/14/00



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                                Page 7 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  21 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.67. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 4923 [HONDURAS] REG. DTD 7/22/98
      60.68. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 5814 [HONDURAS]
             REG. DTD 2/25/00
      60.69. REGISTERED TRADEMARK RESTAURANT (TRADE                                                                 UNDETERMINED
             DRESS), REGISTRATION #: 304685897 [HONG KONG]
             REG. DTD 5/3/19
      60.70. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 199801923 [HONG KONG] REG. DTD
             2/25/98
      60.71. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 200005831 [HONG KONG] REG. DTD
             4/18/00
      60.72. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 200005831 [HONG KONG] REG. DTD
             4/18/00
      60.73. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 304441022 [HONG KONG] REG. DTD
             7/17/18
      60.74. REGISTERED TRADEMARK RUBY TUESDAY (DESIGN),                                                            UNDETERMINED
             REGISTRATION #: 200106058 [HONG KONG] REG. DTD
             5/23/01
      60.75. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 199906717 [HONG
             KONG] REG. DTD 5/31/99
      60.76. REGISTERED TRADEMARK RUBY TUESDAY IN                                                                   UNDETERMINED
             CHINESE CHARACTERS, REGISTRATION #: 200101236
             [HONG KONG] REG. DTD 2/5/01
      60.77. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 154162 [HUNGARY] REG. DTD 10/1/98
      60.78. PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                            UNDETERMINED
             #: V0108031 [ICELAND]
      60.79. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 2601998 [ICELAND] REG. DTD 4/2/98
      60.80. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 9101999 [ICELAND] REG. DTD 8/25/99
      60.81. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 8961999 [ICELAND]
             REG. DTD 8/25/99
      60.82. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 495580 [INDIA] REG. DTD 12/23/05
      60.83. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 1583833 [INDIA] REG. DTD 6/22/17
      60.84. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 780188 [INDIA] REG. DTD 11/28/97
      60.85. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 504811 [INDIA] REG. DTD 1/4/06
      60.86. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 750009 [INDIA] REG. DTD 8/30/08
      60.87. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 411106 [INDIA] REG. DTD 8/18/05
      60.88. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 705778 [INDIA] REG. DTD 3/25/08
      60.89. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: 412838 [INDIA] REG. DTD 8/23/05
      60.90. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 576026 [INDIA] REG.
             DTD 10/30/06
      60.91. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 361714 [INDIA] REG.
             DTD 4/29/05
      60.92. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                           UNDETERMINED
             (NEW FORM), REGISTRATION #: 355595 [INDIA] REG.
             DTD 4/20/05
      60.93. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
             REGISTRATION #: IDM000392371 [INDONESIA] REG.
             DTD 7/15/13




Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                                Page 8 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  22 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.94. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                             UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: IDM000411897
              [INDONESIA] REG. DTD 4/3/14
      60.95. PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                            UNDETERMINED
              #: 52837 [IRAQ]
      60.96. PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                            UNDETERMINED
              #: 58237 [IRAQ]
      60.97. PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                            UNDETERMINED
              #: 80570 [IRAQ]
      60.98. REGISTERED TRADEMARK RUBY TUESDAY,                                                                     UNDETERMINED
              REGISTRATION #: 662 [IRAQI KURDISTAN (KURDISTAN
              REGION OF IRAQ)] REG. DTD 10/8/12
      60.99. REGISTERED TRADEMARK RUBY TUESDAYS,                                                                    UNDETERMINED
              REGISTRATION #: 206899 [IRELAND] REG. DTD 8/21/97
      60.100. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 116223 [ISRAEL] REG. DTD 9/9/99
      60.101. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                          UNDETERMINED
              (NEW FORM), REGISTRATION #: 1299875 [ITALY] REG.
              DTD 4/24/01
      60.102. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 32572 [JAMAICA] REG. DTD 7/22/99
      60.103. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 35112 [JAMAICA] REG. DTD 2/28/00
      60.104. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 5403033 [JAPAN] REG. DTD 4/1/11
      60.105. REGISTERED TRADEMARK RUBY TUESDAY IN                                                                  UNDETERMINED
              KATAKANA, REGISTRATION #: 5586624 [JAPAN] REG.
              DTD 5/31/13
      60.106. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 49420 [JORDAN] REG. DTD 5/12/98
      60.107. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 48680 [JORDAN] REG. DTD 6/1/99
      60.108. REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                          UNDETERMINED
              REGISTRATION #: 85096 [JORDAN] REG. DTD 1/15/07
      60.109. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: KES1998001267 [KENYA] REG. DTD
              5/31/05
      60.110. REGISTERED TRADEMARK RESTAURANT (TRADE                                                                UNDETERMINED
              DRESS), REGISTRATION #: 196971 [KUWAIT] REG. DTD
              5/1/19
      60.111. REGISTERED TRADEMARK RUBY T, REGISTRATION #:                                                          UNDETERMINED
              154205 [KUWAIT] REG. DTD 4/12/16
      60.112. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 193254 [KUWAIT] REG. DTD 3/21/19
      60.113. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 193231 [KUWAIT] REG. DTD 3/21/19
      60.114. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 34016 [KUWAIT] REG. DTD 12/28/01
      60.115. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 49400 [KUWAIT] REG. DTD 4/9/05
      60.116. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 45163 [KUWAIT] REG. DTD 4/9/05
      60.117. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                          UNDETERMINED
              (NEW FORM), REGISTRATION #: 38073 [KUWAIT] REG.
              DTD 6/28/10
      60.118. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                          UNDETERMINED
              IN ARABIC, REGISTRATION #: 56023 [KUWAIT] REG.
              DTD 11/1/05
      60.119. REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                          UNDETERMINED
              REGISTRATION #: 56022 [KUWAIT] REG. DTD 11/1/05
      60.120. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 146405 [LEBANON] REG. DTD
              11/13/12
      60.121. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 24226 [LIBYA] REG. DTD 9/18/13
      60.122. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 2011021602 [MALAYSIA] REG. DTD
              1/14/14




Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                                Page 9 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  23 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.123. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 2011021603 [MALAYSIA] REG. DTD
              12/8/11
      60.124. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 2011021604 [MALAYSIA] REG. DTD
              1/22/14
      60.125. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 2154797 [MALAYSIA] REG. DTD
              12/3/01
      60.126. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 568016 [MEXICO] REG. DTD 1/21/98
      60.127. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1344378 [MEXICO] REG. DTD 1/23/13
      60.128. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1344379 [MEXICO] REG. DTD 1/23/13
      60.129. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1374950 [MEXICO] REG. DTD 6/12/13
      60.130. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1664971 [MOROCCO] REG. DTD
              1/14/98
      60.131. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1017251R [MOROCCO] REG. DTD
              4/24/06
      60.132. PENDING TRADEMARK RUBY TUESDAY (STYLIZED) IN                                                          UNDETERMINED
              ARABIC, APPLICATION #: 16-90598 [MOROCCO]
      60.133. REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                          UNDETERMINED
              REGISTRATION #: 1690599 [MOROCCO] REG. DTD
              2/26/04
      60.134. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 250894 [NEW ZEALAND] REG. DTD
              3/24/97
      60.135. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                            UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: 969756 [NEW
              ZEALAND] REG. DTD 6/5/13
      60.136. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 46034CC [NICARAGUA] REG. DTD
              1/5/01
      60.137. PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                           UNDETERMINED
              #: 117201 [OMAN]
      60.138. PENDING TRADEMARK RUBY TUESDAY, APPLICATION                                                           UNDETERMINED
              #: 117202 [OMAN]
      60.139. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 16449 [OMAN] REG. DTD 12/29/02
      60.140. REGISTERED TRADEMARK RESTAURANT (TRADE                                                                UNDETERMINED
              DRESS), REGISTRATION #: 268911 [PANAMA] REG. DTD
              6/6/19
      60.141. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 103677 [PANAMA] REG. DTD 11/9/09
      60.142. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 203882 [PANAMA] REG. DTD 9/2/11
      60.143. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 203883 [PANAMA] REG. DTD 9/2/11
      60.144. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 264360 [PANAMA] REG. DTD 10/15/18
      60.145. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 9267302 [PANAMA] REG. DTD 1/11/00
      60.146. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                            UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: 203884
              [PANAMA] REG. DTD 9/2/11
      60.147. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: R124489 [POLAND] REG. DTD
              12/11/07
      60.148. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 337712 [PORTUGAL] REG. DTD
              2/23/01
      60.149. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 41984 [PUERTO RICO] REG. DTD
              10/29/99
      60.150. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 79397 [QATAR] REG. DTD 2/6/13


Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                               Page 10 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  24 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.151. REGISTERED TRADEMARK RUBY TUESDAY & ARABIC                                                            UNDETERMINED
              TRANSLITERATION, REGISTRATION #: 17942 [QATAR]
              REG. DTD 8/16/04
      60.152. REGISTERED TRADEMARK RUBY TUESDAY & ARABIC                                                            UNDETERMINED
              TRANSLITERATION, REGISTRATION #: 79398 [QATAR]
              REG. DTD 2/6/13
      60.153. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 36046 [REPUBLIC OF KOREA] REG.
              DTD 5/8/97
      60.154. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 36046 [REPUBLIC OF KOREA] REG.
              DTD 5/8/17
      60.155. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                            UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: 410280069
              [REPUBLIC OF KOREA] REG. DTD 2/12/14
      60.156. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: R47804 [ROMANIA] REG. DTD 1/25/11
      60.157. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: R058691 [ROMANIA] REG. DTD
              2/25/03
      60.158. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                          UNDETERMINED
              (NEW FORM), REGISTRATION #: R054499 [ROMANIA]
              REG. DTD 2/25/13
      60.159. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 169575 [RUSSIAN FEDERATION] REG.
              DTD 11/18/98
      60.160. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 252422 [RUSSIAN FEDERATION] REG.
              DTD 2/17/13
      60.161. REGISTERED TRADEMARK RUBY TUESDAY IN                                                                  UNDETERMINED
              CYRILLIC, REGISTRATION #: 252421 [RUSSIAN
              FEDERATION] REG. DTD 7/28/03
      60.162. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1439017644 [SAUDI ARABIA] REG.
              DTD 8/14/18
      60.163. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1439017645 [SAUDI ARABIA] REG.
              DTD 8/14/18
      60.164. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 89166 [SAUDI ARABIA] REG. DTD
              2/4/07
      60.165. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 88588 [SAUDI ARABIA] REG. DTD
              1/21/07
      60.166. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 88582 [SAUDI ARABIA] REG. DTD
              1/21/07
      60.167. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 55363 [SAUDI ARABIA] REG. DTD
              12/6/01
      60.168. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 55363 [SAUDI ARABIA] REG. DTD
              11/8/16
      60.169. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 89166 [SAUDI ARABIA] REG. DTD
              11/23/15
      60.170. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                          UNDETERMINED
              (NEW FORM), REGISTRATION #: 9088 [SAUDI ARABIA]
              REG. DTD 4/10/07
      60.171. REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                          UNDETERMINED
              REGISTRATION #: 142701415 [SAUDI ARABIA] REG. DTD
              4/10/07
      60.172. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: T1013715A [SINGAPORE] REG. DTD
              10/21/10
      60.173. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: T1115957D [SINGAPORE] REG. DTD
              11/11/11




Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                               Page 11 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  25 of 38
             (Name)



          General description                                      Net book value of    Valuation method used   Current value of
                                                                   debtor's interest    for current value       debtor’s interest
                                                                   (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.174. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                            UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: T1115172G
              [SINGAPORE] REG. DTD 10/28/11
      60.175. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 188671 [SLOVAKIA] REG. DTD
              12/17/99
      60.176. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 9771773 [SLOVENIA] REG. DTD 9/4/98
      60.177. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 905597 [SOUTH AFRICA] REG. DTD
              3/28/01
      60.178. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: M2635566 [SPAIN] REG. DTD 6/22/05
      60.179. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                          UNDETERMINED
              (NEW FORM), REGISTRATION #: M2170906 [SPAIN] REG.
              DTD 12/7/98
      60.180. REGISTERED TRADEMARK RUBY'S, REGISTRATION #:                                                          UNDETERMINED
              350884 [SWEDEN] REG. DTD 12/14/01
      60.181. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 626749 [SWITZERLAND] REG. DTD
              3/8/12
      60.182. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                            UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: 626750
              [SWITZERLAND] REG. DTD 3/8/12
      60.183. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 87381 [TAIWAN R.O.C.] REG. DTD
              12/16/96
      60.184. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 784287SM54154 [THAILAND] REG.
              DTD 10/15/10
      60.185. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 828577TM356811 [THAILAND] REG.
              DTD 12/9/11
      60.186. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 828578TM368303 [THAILAND] REG.
              DTD 12/9/11
      60.187. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 828579TM368304 [THAILAND] REG.
              DTD 12/9/11
      60.188. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                            UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: 828576SM61639
              [THAILAND] REG. DTD 12/9/11
      60.189. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 12910 [TRANSKEI] REG. DTD 1/21/98
      60.190. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 27820 [TRINIDAD AND TOBAGO] REG.
              DTD 9/24/98
      60.191. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 33745 [TRINIDAD AND TOBAGO] REG.
              DTD 9/30/04
      60.192. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 53762 [TRINIDAD AND TOBAGO] REG.
              DTD 12/19/18
      60.193. REGISTERED TRADEMARK RUBY TUESDAY (STYLIZED)                                                          UNDETERMINED
              (NEW FORM), REGISTRATION #: 33746 [TRINIDAD AND
              TOBAGO] REG. DTD 7/14/04
      60.194. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 192945 [TURKEY] REG. DTD 12/16/07
      60.195. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 78770 [UKRAINE] REG. DTD 7/10/07
      60.196. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 19782 [UKRAINE] REG. DTD 6/15/01
      60.197. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 45196 [UKRAINE] REG. DTD 9/21/08
      60.198. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 45195 [UKRAINE] REG. DTD 9/21/08
      60.199. REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                          UNDETERMINED
              REGISTRATION #: 82239 [UKRAINE] REG. DTD 3/25/16




Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                               Page 12 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  26 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.200. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 24769 [UNITED ARAB EMIRATES]
              REG. DTD 5/28/00
      60.201. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 45196 [UNITED ARAB EMIRATES]
              REG. DTD 9/21/98
      60.202. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 45195 [UNITED ARAB EMIRATES]
              REG. DTD 9/21/98
      60.203. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 288180 [UNITED ARAB EMIRATES]
              REG. DTD 11/27/18
      60.204. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 288181 [UNITED ARAB EMIRATES]
              REG. DTD 11/27/18
      60.205. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 78770 [UNITED ARAB EMIRATES]
              REG. DTD 1/15/07
      60.206. REGISTERED TRADEMARK RUBY TUESDAY IN ARABIC,                                                          UNDETERMINED
              REGISTRATION #: 82239 [UNITED ARAB EMIRATES]
              REG. DTD 3/25/06
      60.207. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 2364352 [UNITED KINGDOM] REG.
              DTD 11/5/04
      60.208. REGISTERED TRADEMARK RUBY'S, REGISTRATION #:                                                          UNDETERMINED
              UK2393021 [UNITED KINGDOM] REG. DTD 2/29/08
      60.209. REGISTERED TRADEMARK BURGER ROAD SHOW,                                                                UNDETERMINED
              REGISTRATION #: 5453618 [UNITED STATES OF
              AMERICA] REG. DTD 4/24/18
      60.210. REGISTERED TRADEMARK COLOSSAL BURGER,                                                                 UNDETERMINED
              REGISTRATION #: 4926344 [UNITED STATES OF
              AMERICA] REG. DTD 3/29/16
      60.211. REGISTERED TRADEMARK FIT & TRIM, REGISTRATION                                                         UNDETERMINED
              #: 5549762 [UNITED STATES OF AMERICA] REG. DTD
              8/28/18
      60.212. REGISTERED TRADEMARK FIT&TRIM (STYLIZED),                                                             UNDETERMINED
              REGISTRATION #: 5447512 [UNITED STATES OF
              AMERICA] REG. DTD 4/17/18
      60.213. REGISTERED TRADEMARK GARDEN BAR,                                                                      UNDETERMINED
              REGISTRATION #: 6093424 [UNITED STATES OF
              AMERICA] REG. DTD 7/7/20
      60.214. REGISTERED TRADEMARK R · TIME, REGISTRATION #:                                                        UNDETERMINED
              5336920 [UNITED STATES OF AMERICA] REG. DTD
              11/14/17
      60.215. REGISTERED TRADEMARK R TIME RUBY TUESDAY (&                                                           UNDETERMINED
              DESIGN), REGISTRATION #: 6024467 [UNITED STATES
              OF AMERICA] REG. DTD 3/31/20
      60.216. REGISTERED TRADEMARK RESTAURANT SHAPE                                                                 UNDETERMINED
              (TRADE DRESS), REGISTRATION #: 5753650 [UNITED
              STATES OF AMERICA] REG. DTD 5/14/19
      60.217. REGISTERED TRADEMARK RT, REGISTRATION #:                                                              UNDETERMINED
              5598551 [UNITED STATES OF AMERICA] REG. DTD
              11/6/18
      60.218. REGISTERED TRADEMARK RT (& DESIGN),                                                                   UNDETERMINED
              REGISTRATION #: 5598572 [UNITED STATES OF
              AMERICA] REG. DTD 11/6/18
      60.219. REGISTERED TRADEMARK RUBY MINIS,                                                                      UNDETERMINED
              REGISTRATION #: 3492660 [UNITED STATES OF
              AMERICA] REG. DTD 8/26/08
      60.220. REGISTERED TRADEMARK RUBY RELAXER,                                                                    UNDETERMINED
              REGISTRATION #: 5249318 [UNITED STATES OF
              AMERICA] REG. DTD 7/25/17
      60.221. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 1879012 [UNITED STATES OF
              AMERICA] REG. DTD 2/14/95
      60.222. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 5447511 [UNITED STATES OF
              AMERICA] REG. DTD 4/17/18




Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                               Page 13 of 16
 Debtor      RTBD, LLC          Case 20-12461-JTD      Doc 5       Filed 11/17/20           Page20-12461
                                                                          Case number (if known)  27 of 38
             (Name)



          General description                                     Net book value of     Valuation method used   Current value of
                                                                  debtor's interest     for current value       debtor’s interest
                                                                  (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS
      60.223. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 5437132 [UNITED STATES OF
              AMERICA] REG. DTD 4/3/18
      60.224. REGISTERED TRADEMARK RUBY TUESDAY (&                                                                  UNDETERMINED
              DESIGN), REGISTRATION #: 1110690 [UNITED STATES
              OF AMERICA] REG. DTD 1/2/79
      60.225. REGISTERED TRADEMARK RUBY TUESDAY BURGER                                                              UNDETERMINED
              ROAD SHOW, REGISTRATION #: 5453617 [UNITED
              STATES OF AMERICA] REG. DTD 4/24/18
      60.226. REGISTERED TRADEMARK RUBY TUESDAY BURGER                                                              UNDETERMINED
              ROADSHOW (DESIGN), REGISTRATION #: 5453616
              [UNITED STATES OF AMERICA] REG. DTD 4/24/18
      60.227. REGISTERED TRADEMARK RUBY TUESDAY SIMPLE                                                              UNDETERMINED
              FRESH AMERICAN DINING, REGISTRATION #: 4021117
              [UNITED STATES OF AMERICA] REG. DTD 9/6/11
      60.228. REGISTERED TRADEMARK RUBY TUESDAY'S SMART                                                             UNDETERMINED
              EATING, REGISTRATION #: 2906632 [UNITED STATES
              OF AMERICA] REG. DTD 11/30/04
      60.229. PENDING TRADEMARK RUBY'S, APPLICATION #:                                                              UNDETERMINED
              88/792,684 [UNITED STATES OF AMERICA]
      60.230. REGISTERED TRADEMARK RUBYTUEGO,                                                                       UNDETERMINED
              REGISTRATION #: 3409948 [UNITED STATES OF
              AMERICA] REG. DTD 4/8/08
      60.231. REGISTERED TRADEMARK SO CONNECTED,                                                                    UNDETERMINED
              REGISTRATION #: 5568508 [UNITED STATES OF
              AMERICA] REG. DTD 9/25/18
      60.232. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 393101 [URUGUAY] REG. DTD 7/21/98
      60.233. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 12211 [US-MISSOURI] REG. DTD
              1/21/13
      60.234. REGISTERED TRADEMARK RUBY'S, REGISTRATION #:                                                          UNDETERMINED
              12212 [US-MISSOURI] REG. DTD 1/22/13
      60.235. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 40186905000 [VIETNAM] REG. DTD
              6/22/12
      60.236. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 40217615000 [VIETNAM] REG. DTD
              1/2/14
      60.237. REGISTERED TRADEMARK RUBYTUESDAY (STYLIZED                                                            UNDETERMINED
              IN RED AND BLACK), REGISTRATION #: 199505
              [VIETNAM] REG. DTD 12/5/11
      60.238. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 3649 [VIRGIN ISLANDS (BRITISH)]
              REG. DTD 3/9/19
      60.239. REGISTERED TRADEMARK RUBY TUESDAY,                                                                    UNDETERMINED
              REGISTRATION #: 17698 [ZIMBABWE] REG. DTD 3/22/99
 61. INTERNET DOMAIN NAMES AND WEBSITES
      NONE

 62. LICENSES, FRANCHISES, AND ROYALTIES
      NONE

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS
      NONE

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY
      NONE

 65. GOODWILL
      NONE

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                 UNKNOWN




Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                               Page 14 of 16
 Debtor    RTBD, LLC           Case 20-12461-JTD              Doc 5       Filed 11/17/20           Page20-12461
                                                                                 Case number (if known)  28 of 38
           (Name)


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨   No. Go to Part 12.
      þ   Yes. Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      NONE

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      NONE

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      ENDURANCE AMERICAN SPECIAL INS. CO. POLICY # ESP3000036003 - PROPERTY                                                    UNDETERMINED
      ENDURANCE RISK SOLUTIONS ASSURANCE CO. POLICY # ADX10012299002 - D&O - 2ND EXCESS                                        UNDETERMINED
      EVEREST POLICY # XC5CU00141201 - COMMERCIAL UMBRELLA (LEAD $15M)                                                         UNDETERMINED
      HANOVER POLICY # BDC104086403 - CRIME                                                                                    UNDETERMINED
      HISCOX (LLOYDS) POLICY # UTS255819620 - TERRORISM / PROPERTY                                                             UNDETERMINED
      INDIAN HARBOR INSURANCE COMPANY POLICY # MTE903257604 - EXCESS NETWORK SECURITY &                                        UNDETERMINED
      PRIVACY LIABILITY
      LANDMARK AMERICAN INS. CO. POLICY # LHD913565 - PROPERTY                                                                 UNDETERMINED
      LIBERTY MUTUAL POLICY # ECO2161415532 - EXCESS UMBRELLA – 1ST EXCESS – $10M XS $15M                                      UNDETERMINED
      LLOYDS (BEAZLEY) POLICY # W19349190501 - PRIMARY NETWORK SECURITY & PRIVACY LIABILITY                                    UNDETERMINED
      NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA. (AIG) POLICY # 14159570 - EMPLOYED                              UNDETERMINED
      LAWYERS PROFESSIONAL LIABILITY
      NAVIGATORS INSURANCE COMPANY POLICY # IS19DOL335046IV - D&O - 1ST EXCESS                                                 UNDETERMINED
      SAFETY NATIONAL (FL EXCESS) POLICY # SP4063133 - EXCESS WORKERS' COMPENSATION (FL)                                       UNDETERMINED
      SAFETY NATIONAL (GA, OH, VA EXCESS) POLICY # SP4063132 - EXCESS WORKERS' COMPENSATION                                    UNDETERMINED
      (GA,OH,VA)
      SAFETY NATIONAL POLICY # CAF4044109 - BUSINESS AUTOMOBILE                                                                UNDETERMINED
      SAFETY NATIONAL POLICY # GLA4046180 - EXCESS GENERAL LIABILITY                                                           UNDETERMINED
      SAFETY NATIONAL POLICY # LDS4044107 - WORKERS' COMPENSATION (ALL OTHER STATES) LARGE                                     UNDETERMINED
      DEDUCTIBLE
      STARR INDEMNITY & LIAB. CO. POLICY # 1000620648191 - D & O (LEAD), EPL, FIDUCIARY                                        UNDETERMINED
      TRAVELERS EXCESS & SURPLUS LINE COMPANY POLICY # KTQCMB2L04650620 - PROPERTY (LEAD)                                      UNDETERMINED
      TRAVELERS PROPERTY & CAS CO OF AMERICA POLICY # BME12L209268 - BOILER & MACHINERY /                                      UNDETERMINED
      EQUIPMENT BREAKDOWN
 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
      NONE

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
      NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
      NONE



Official Form 206A/B                            Schedule A/B: Assets - Real and Personal Property                                  Page 15 of 16
 Debtor       RTBD, LLC                Case 20-12461-JTD                            Doc 5           Filed 11/17/20           Page20-12461
                                                                                                           Case number (if known)  29 of 38
              (Name)


                                                                                                                                                            Current value of
                                                                                                                                                            debtor’s interest

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP
       NONE

 78    Total of Part 11.
       ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                                                                            UNKNOWN


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                          $10.28

 81. Deposits and prepayments. Copy line 9, Part 2.


 82. Accounts receivable. Copy line 12, Part 3.


 83. Investments. Copy line 17, Part 4.                                                                   UNKNOWN

 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.


 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è                      N/A


 89. Intangibles and intellectual property. Copy line 66, Part 10.                                        UNKNOWN

 90. All other assets. Copy line 78, Part 11.                                             +               UNKNOWN


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                                        $10.28      + 91b.                   N/A




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  $10.28
     .




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                      Page 16 of 16
                                    Case 20-12461-JTD                  Doc 5          Filed 11/17/20         Page 30 of 38
  Fill in this information to identify the case:

 Debtor        RTBD, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number         20-12461
  (if known)
                                                                                                                                            ¨ Check if this is an
                                                                                                                                               amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                 04/19

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       ¨       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       þ       Yes. Fill in all of the information below.

  Part 1:       List All Creditors with Secured Claims

 2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than           Column A                     Column B
       one secured claim, list the creditor separately for each claim.                                         Amount of claim              Value of collateral that
                                                                                                               Do not deduct the value of   supports this claim
                                                                                                               collateral.

 2.1            Creditor’s name                                   Describe debtor’s property that is                 UNKNOWN                     UNKNOWN
                BANK OF AMERICA NA                                subject to a lien
                                                                  ASSETS LISTED IN UCC FILING
                Creditor's mailing address
                AS ADMINISTRATIVE AGENT                           Describe the lien
                101 S TRYON ST, 15TH FL                           UCC LIEN
                MAILCODE NC1-002-15-36
                                                                  Is the creditor an insider or related
                CHARLOTTE, NC 28255
                                                                  party?
                Creditor's email address                          þ No
                                                                  ¨ Yes
                Date or dates debt was incurred
                                                                  Is anyone else liable on this claim?
                Last 4 digits of account number:
                                                                  þ No
                                                                  ¨ Yes
                Do multiple creditors have an interest in the
                same property?                                As of the petition filing date, the claim
                þ No                                          is:
                ¨ Yes                                         Check all that apply.
                                                              þ Contingent
                                                              þ Unliquidated
                                                              þ Disputed

 2.2            Creditor’s name                                   Describe debtor’s property that is                   $26,358,629.31            UNKNOWN
                GOLDMAN SACHS SPECIALTY LENDING                   subject to a lien
                GROUP, L.P. AS AGENT                              SUBSTANTIALLY ALL DEBTOR'S ASSETS
                Creditor's mailing address                        Describe the lien
                2001 ROSS AVENUE, SUITE 2800                      PREPETITION CREDIT FACILITY - TERM
                DALLAS, TX 75201                                  LOAN
                Creditor's email address                          Is the creditor an insider or related
                                                                  party?
                Date or dates debt was incurred
                                                                  þ No
                VARIOUS                                           ¨ Yes
                Last 4 digits of account number:              Is anyone else liable on this claim?
                                                              ¨ No
                Do multiple creditors have an interest in the
                                                              þ Yes
                same property?
                þ No                                          As of the petition filing date, the claim
                ¨ Yes                                         is:
                                                                  Check all that apply.
                                                                  ¨ Contingent
                                                                  ¨ Unliquidated
                                                                  ¨ Disputed




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                               Page 1 of 2
 Debtor      RTBD, LLC         Case 20-12461-JTD                 Doc 5          Filed 11/17/20           Page20-12461
                                                                                       Case number (if known)  31 of 38
             (Name)


  Part 1:    Additional Page

                                                                                                       Column A                     Column B
                                                                                                       Amount of claim              Value of collateral that
                                                                                                       Do not deduct the value of   supports this claim
                                                                                                       collateral.

 2.3         Creditor’s name                                Describe debtor’s property that is                 $11,553,389.56            UNKNOWN
             GOLDMAN SACHS SPECIALTY LENDING                subject to a lien
             GROUP, L.P. AS AGENT                           SUBSTANTIALLY ALL DEBTOR'S ASSETS
             Creditor's mailing address                     Describe the lien
             2001 ROSS AVENUE, SUITE 2800                   PREPETITION CREDIT FACILITY -
             DALLAS, TX 75201                               REVOLVING CREDIT COMMITMENT
             Creditor's email address                       Is the creditor an insider or related
                                                            party?
             Date or dates debt was incurred
                                                            þ No
             VARIOUS                                        ¨ Yes
             Last 4 digits of account number:              Is anyone else liable on this claim?
                                                           ¨ No
             Do multiple creditors have an interest in the
                                                           þ Yes
             same property?
             þ No                                          As of the petition filing date, the claim
             ¨ Yes                                         is:
                                                            Check all that apply.
                                                            ¨ Contingent
                                                            ¨ Unliquidated
                                                            ¨ Disputed

 2.4         Creditor’s name                                Describe debtor’s property that is               UNKNOWN                     UNKNOWN
             UBS AG, STAMFORD BRANCH                        subject to a lien
                                                            ASSETS LISTED IN UCC FILING
             Creditor's mailing address
             AS ADMINISTRATIVE AGENT                        Describe the lien
             600 WASHINGTON BLVD, 9TH FL                    UCC LIEN
             STAMFORD, CT 06901
                                                            Is the creditor an insider or related
             Creditor's email address                       party?
                                                            þ No
             Date or dates debt was incurred
                                                            ¨ Yes
             Last 4 digits of account number:              Is anyone else liable on this claim?
                                                           þ No
             Do multiple creditors have an interest in the
                                                           ¨ Yes
             same property?
             þ No                                          As of the petition filing date, the claim
             ¨ Yes                                         is:
                                                            Check all that apply.
                                                            þ Contingent
                                                            þ Unliquidated
                                                            þ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                    $37,912,018.87
          Additional Page, if any.




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                            Page 2 of 2
                                  Case 20-12461-JTD                 Doc 5      Filed 11/17/20           Page 32 of 38
  Fill in this information to identify the case:

 Debtor        RTBD, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number         20-12461
  (if known)
                                                                                                                                   ¨ Check if this is an
                                                                                                                                      amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ No. Go to Part 2.
        ¨ Yes. Go to line 2.
  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                    Amount of claim

      Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                                        Total of claim amounts


   5a. Total claims from Part 1                                                                              5a.                NOT APPLICABLE



   5b. Total claims from Part 2                                                                              5b.   +            NOT APPLICABLE



   5c. Total of Parts 1 and 2                                                                                5c.                NOT APPLICABLE
       Lines 5a + 5b = 5c.




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1 of 1
                                     Case 20-12461-JTD                  Doc 5        Filed 11/17/20            Page 33 of 38
  Fill in this information to identify the case:

 Debtor        RTBD, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number          20-12461
  (if known)
                                                                                                                                            ¨ Check if this is an
                                                                                                                                               amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                       04/19

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ       Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
               Form 206A/B).

 2.    List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                            whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract       INTELLECTUAL PROPERTY LICENSE                   BLACKHAWK NETWORK INC
                or lease is for and the       AGREEMENT DTD 6/2/2017                          WELLS FARGO BANK
                nature of the debtor’s                                                        PO BOX 932859
                interest                                                                      ATLANTA, GA 31193

                State the term remaining

                List the contract number
                of any government
                contract




Official Form 206G                                  Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
                                  Case 20-12461-JTD                  Doc 5        Filed 11/17/20             Page 34 of 38
  Fill in this information to identify the case:

 Debtor        RTBD, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number         20-12461
  (if known)
                                                                                                                                         ¨ Check if this is an
                                                                                                                                            amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                                        4/19

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.     Does the debtor have any codebtors?
        ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        þ Yes.

 2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
        creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
        schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
        Column 1: Codebtor                                                                           Column 2: Creditor
                                                                                                                                            Check all schedules
                Name                             Mailing Address                                       Name                                 that apply

 2.1            RT DENVER FRANCHISE,             333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                L.P.                             MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.2            RT DETROIT FRANCHISE,            333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                LLC                              MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.3            RT DISTRIBUTING, LLC             333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                                                 MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.4            RT FINANCE, LLC                  333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                                                 MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.5            RT FL GIFT CARDS, INC.           333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                                                 MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.6            RT FLORIDA EQUITY, LLC           333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                                                 MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.7            RT FRANCHISE                     333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                ACQUISITION, LLC                 MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.8            RT INDIANAPOLIS                  333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                FRANCHISE, LLC                   MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.9            RT JONESBORO CLUB                333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                                                 MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.10           RT KCMO FRANCHISE, LLC           333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                                                 MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                                                                                                       AGENT                                ¨ G

 2.11           RT KENTUCKY                      333 EAST BROADWAY AVE                                 GOLDMAN SACHS SPECIALTY              þ D
                RESTAURANT HOLDINGS,             MARYVILLE, TN 37804                                   LENDING GROUP, L.P. AS               ¨ E/F
                LLC                                                                                    AGENT                                ¨ G


Official Form 206H                                                 Schedule H: Codebtors                                                              Page 1 of 4
 Debtor     RTBD, LLC        Case 20-12461-JTD             Doc 5      Filed 11/17/20           Page20-12461
                                                                             Case number (if known)  35 of 38
            (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                           Column 2: Creditor
                                                                                                                 Check all schedules
            Name                        Mailing Address                               Name                       that apply

 2.12       RT LAS VEGAS                333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LLC              MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.13       RT LONG ISLAND              333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LLC              MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.14       RT MICHIANA FRANCHISE,      333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LLC                         MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.15       RT MICHIGAN FRANCHISE,      333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LLC                         MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.16       RT MINNEAPOLIS              333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LLC              MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.17       RT MINNEAPOLIS              333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            HOLDINGS, LLC               MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.18       RT NEW ENGLAND              333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LLC              MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.19       RT NEW HAMPSHIRE            333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            RESTAURANT HOLDINGS,        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
            LLC                                                                       AGENT                     ¨ G

 2.20       RT NEW YORK FRANCHISE, 333 EAST BROADWAY AVE                              GOLDMAN SACHS SPECIALTY   þ D
            LLC                    MARYVILLE, TN 37804                                LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.21       RT OF CARROLL COUNTY,       333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LLC                         MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.22       RT OF FRUITLAND, INC.       333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.23       RT OF MARYLAND, LLC         333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.24       RT OMAHA FRANCHISE,         333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LLC                         MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.25       RT OMAHA HOLDINGS, LLC      333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.26       RT ONE PERCENT              333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            HOLDINGS II, LLC            MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.27       RT ONE PERCENT              333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            HOLDINGS, LLC               MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.28       RT ORLANDO FRANCHISE,       333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LP                          MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G


Official Form 206H                                        Schedule H: Codebtors                                         Page 2 of 4
 Debtor     RTBD, LLC         Case 20-12461-JTD            Doc 5      Filed 11/17/20           Page20-12461
                                                                             Case number (if known)  36 of 38
            (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                           Column 2: Creditor
                                                                                                                 Check all schedules
            Name                        Mailing Address                               Name                       that apply

 2.29       RT RESTAURANT               333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            SERVICES, LLC               MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.30       RT SOUTH FLORIDA            333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LP               MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.31       RT SOUTHWEST                333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LLC              MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.32       RT ST. LOUIS FRANCHISE,     333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LLC                         MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.33       RT TAMPA FRANCHISE, LP      333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.34       RT WEST PALM BEACH          333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LP               MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.35       RT WESTERN MISSOURI         333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FRANCHISE, LLC              MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.36       RTI HOLDING COMPANY,        333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LLC                         MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.37       RTT TEXAS, INC.             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.38       RTTA, LP                    333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.39       RTTT, LLC                   333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.40       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            ALLEGANY COUNTY, INC.       MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.41       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            BRYANT, INC.                MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.42       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            COLUMBIA, INC.              MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.43       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            FREDERICK, INC.             MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.44       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            LINTHICUM, INC.             MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.45       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            MARLEY STATION, INC.        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G


Official Form 206H                                        Schedule H: Codebtors                                         Page 3 of 4
 Debtor     RTBD, LLC        Case 20-12461-JTD             Doc 5      Filed 11/17/20           Page20-12461
                                                                             Case number (if known)  37 of 38
            (Name)


        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                           Column 2: Creditor
                                                                                                                 Check all schedules
            Name                        Mailing Address                               Name                       that apply

 2.46       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            POCOMOKE CITY, INC.         MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.47       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            RUSSELLVILLE, INC.          MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.48       RUBY TUESDAY OF             333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
            SALISBURY, INC.             MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.49       RUBY TUESDAY, INC.          333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G

 2.50       RUBY TUESDAY, LLC           333 EAST BROADWAY AVE                         GOLDMAN SACHS SPECIALTY   þ D
                                        MARYVILLE, TN 37804                           LENDING GROUP, L.P. AS    ¨ E/F
                                                                                      AGENT                     ¨ G




Official Form 206H                                        Schedule H: Codebtors                                         Page 4 of 4
                                   Case 20-12461-JTD                    Doc 5          Filed 11/17/20                Page 38 of 38
  Fill in this information to identify the case:

 Debtor        RTBD, LLC


 United States Bankruptcy Court for the: District of Delaware


 Case number         20-12461
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    04/19
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 11/16/2020
                           MM / DD / YYYY
                                                                û   /s/ Shawn Lederman
                                                                    Signature of individual signing on behalf of debtor


                                                                    Shawn Lederman
                                                                    Printed name


                                                                    Chief Executive Officer
                                                                    Position or relationship to debtor




Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
